The Chancellor
said the appeal cannot be sustained. The personal representative of Ebenezer Smith should be a party. If no administrator has been raised, one should be raised to prosecute the appeal. The respondent, the former guardian of Ebenezer Smith, cannot pay the balance to the heirs, for it should go into the hands of an executor or administrator. The heir could not prosecute a suit at law against the guardian. The bond given by the guardian could only be sued by an administrator or executor, and consequently the heir cannot appeal from the decree of the Register on passing this guardian account. “Persons concerned” mean persons legally entitled to receive or sue as representing or standing in the place of the deceased ward. Let the party raise an administrator and then appeal, if he pleases. The appeal must be dismissed for want of proper parties appellant.
Decree made.